Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over DING et al. (US 2011/0319536 A1, provided by applicant)

Regarding claim 1, DING teaches a thermoplastic polyester composition (Claim 1 (a)) comprising, based on the total weight of the composition, from 40 to 60 wt% of polyester, which meets the claimed requirement of about 38 to 66 wt% of thermoplastic resin comprising a polyester resin (the 38 to 66 wt% range is obtained when 100 parts of a  polyester resin and both the ranges of glass fibers and polyether-ester copolymer are utilized to calculate the lowest and the highest possible weight percentage of a polyester resin)
 
DING discloses (Claim 1 (b)) 25 to 35 wt% of a reinforcing filler. Further, DING provides examples of (paragraph [0027]) reinforcing fillers, one of them being a glass fiber. The range of glass fiber as taught by DING overlaps with the claim 1 limitation of about 31 to 60 wt% of glass fibers (the 31 to 60 wt% range is obtained, when the range of 50 parts to about 150 parts by weight of glass fiber is utilized to calculate the minimum and maximum percentage by accounting 100 parts of polyester and 1 to 10 parts of polyether-ester copolymer)

DING discloses (claim 1 (e)) from more than 0 to less than 5 wt% of an impact modifier component comprising a poly(ether-ester) elastomer and a (meth)acrylate impact modifier. Further DING provides a polymer composition, example E1 (Table 3) which utilizes 1 wt% Hytrel (poly (ether-ester) elastomer from DuPont, Table 1) which meets the claimed requirement of about 0.4 to 6 wt% of a polyether-ester copolymer (the 0.4 to 6 wt% range is obtained, when the range of 1 part to about 10 parts by weight of polyether-ester is utilized to calculate the minimum and maximum percentage by accounting 100 parts of the polyester and the range of 50-150 part of glass fiber). Further, DING discloses (paragraph [0042]) a variety of commercially available poly(ether-ester) copolymers, for example ARNITEL® EM400 from DSM, which is the same poly(ether-ester) as utilized in the instant specification (paragraph [67]) and has the MVR of 33 cm3/10 min as measured under conditions of 230°C and 2.16 kg in accordance with ISO 1133. Thus, the ARNITEL ® EM400 disclosure of DING meets the claim requirement “wherein the polyether-ester copolymer has a MVR of about 30 cm3/10 min to 120 cm3/10 min.”

Regarding claim 2, DING teaches (paragraph [0015]) exemplary polyesters which include poly(ethylene terephthalate), poly(1,4-butylene terephthalate), poly(ethylene napthalate), poly(propylene terephthalate), and poly(cyclohexanedimethanol terephthalate)”, which meets the claim requirement “wherein the polyester resin comprises polyethylene terephthalate, polybutylene terephthalate, polyethylene naphthalate, polytrimethylene terephthalate, and/or polycyclohexylenedimethylene terephthalate”.

Regarding claim 3, DING discloses (paragraph [0019]) that a PBT (poly butylene terephthalate) is used in combination with other polyesters and includes poly(ethylene terephthalate) as one of the other polyesters. Further DING teaches that the weight ratio of PBT: other polyester can vary from 50:50 to 99:1, specifically from 80:20 to 99:1, which meets the claimed requirement “the polyester resin comprises about 20 wt% or less of polyethylene terephthalate and about 80 wt% or more of polybutylene terephthalate. 

Regarding claim 6, as discussed in claim 1 above DING discloses (paragraph [0042]) a variety of commercially available poly(ether-ester) copolymers, for example ARNITEL® EM400 from DSM, which is the same poly(ether-ester) as utilized in the instant specification (paragraph [67]). Further, DING describes the soft block of ARNITEL® EM400 to be derived from tetrahydrofuran (soft block based on poly tetrahydrofuran corresponding to a poly(oxyalkylene)diol), and the hard block is based on poly(butylene terephthalate). It is known in the art that polybutylene terephthalate is derived from C8 dicarboxylic acid (including the C from the acid groups) and butane diol (C4 diol). Thus, the disclosure of ARNITEL® EM400 by DING meets the claim requirement “wherein the polyether-ester copolymer is a polymer of a reaction mixture comprising a C4 to C20 dicarboxylic acid, a C1 to C10 diol, and a poly(oxyalkylene)diol”.

Regarding claim 7, DING discloses (Table 3, E1) a polyester composition with 30 wt% glass and 1 wt % Hytrel (poly (ether-ester) elastomer from DuPont, Table 1). The composition as disclosed by DING, thus has the weight ratio of glass to that of polyether-ester in the ratio of 30:1, which meets the claimed requirement “wherein the glass fibers and the polyether-ester copolymer are present in a weight ratio of about 10:1 to about 50:1”.

Regarding claim 8, “As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product. See MPEP 2112.01.”

The prior art teaches the thermoplastic resin composition as claimed and substantially identical to the compositions disclosed in the instant application, thus it can be expected to have the same properties, including the plate impact strength as measured by a DuPont drop test method, thus claim 8 is rejected.
The burden is shifted to the applicants to provide factual evidence to the contrary.

Regarding claim 9, “As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product. See MPEP 2112.01.”

The prior art teaches the thermoplastic resin composition as claimed and substantially identical to the compositions disclosed in the instant application, thus it can be expected to have the same properties, including the melt adhesion strength, thus claim 9 is rejected.
The burden is shifted to the applicants to provide factual evidence to the contrary.

Regarding claim 10, DING teaches the thermoplastic resin composition per the limitation in claim 1. DING discloses (paragraph [0065]) an article can be molded from the thermoplastic polyester composition and provides examples of such molded articles, which meets the claim requirement “A molded product formed of the thermoplastic resin composition to claim 1”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DING et. al. (US 2011/0319536 A1, provided by applicant) as applied to claim 1 above, and further in view of OTAKE (JP-2008120925-A)

Regarding claim 4, DING fails to teach a polycarbonate resin as part of the thermoplastic resin composition. However, OTAKE teaches (paragraph [0016]) a polybutylene terephthalate copolymer in combination with a polycarbonate resin. OTAKE provides (Table 1, original document, example 4) an example with 90 wt% of polybutylene terephthalate and 10 wt% polycarbonate, which meets the claim requirement “wherein the thermoplastic resin comprises about 70 wt% or more of the polyester resin and about 30 wt% or less of a polycarbonate resin.” OTAKE provides a motivation to utilize a certain range of polycarbonate (paragraph [0023] and [0024]) to polybutylene terephthalate, which has the effect of improving the appearance. If the polycarbonate is too small, the desired appearance of the molded article (especially sink marks) is inferior, and if it is too large, molding problems such as an increase in the molding cycle and deterioration of releasability occur, which is undesirable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified DING with the polycarbonate as taught by OTAKE for the same application of creating a thermoplastic resin composition with improved properties.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DING et. al. (US 2011/0319536 A1, provided by applicant) as applied to claim 1 above, and further in view of LEE et al. (US 2009/0209696 A1)

Regarding claim 5, DING teaches (paragraph [0027]) “the glass fiber can have various cross-sections, for example, round, trapezoidal, rectangular…”. However, DING fails to teach the aspect ratio specifically derived by long-side length/short-side length, and the short-side length of the fiber, thus implying that fiber of any aspect ratio derived by long-side length/short-side length, and the short-side length is suitable for its invention. However, LEE discloses (paragraphs [0059], [0061], [0063]) the term “cross-sectional aspect ratio” is defined as a ratio between the long diameter (a) and the short diameter (b) in one cross-section of glass fibers, as depicted below:


    PNG
    media_image1.png
    141
    303
    media_image1.png
    Greyscale

LEE further discloses that the glass fibers used as a thermoplastic resin reinforcement have a cross-sectional aspect ratio greater than or equal to about 1.5, for example the cross-sectional aspect ratio of about 2 to about 8. LEE also provides the description of the glass fiber utilized in the examples: (paragraphs [0090] and [0091]) CSG 3PA-820 available from Nitto Boseki Co., Ltd., length: 3 mm, the long diameter in one cross-section: 28μm, the short diameter in one cross-section: 7 μm, the cross-sectional aspect ratio: 4.0. Advantageously, LEE provides a motivation to utilize the disclosed glass fibers (paragraph [0064]) “The use of glass fibers with an aspect ratio of about
1.5 or greater may reduce the impact on flowability caused by addition of the glass fibers, and may reduce orientation effects wherein the glass fibers are oriented according to resin flow. As a result, it may be possible to considerably reduce problems such as bending or warpage in plastic articles produced from the thermoplastic resin composition. Accordingly, the glass fiber-reinforced thermoplastic resin composition may exhibit, improved flowability and bending properties. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified DING with the glass fibers as taught by LEE for the same application of creating a thermoplastic resin composition with improved properties as discussed above and in the absence of showing of unexpected results that can be attributed to the claimed aspect ratios/ short side length.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURBHI M DU whose telephone number is (571)272-9960. The examiner can normally be reached M-F 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy GULAKOWSKI can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.M.D/
Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765